DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 6, 2020, is the U.S. national stage of an international PCT application, filed on April 4, 2019, and claims priority to a foreign application, filed on April 16, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020 was filed  before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on October 6, 2020. The specification was amended. Claims 1-5, 7-11 and 14-17 were amended. Claims 1-18 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be considered allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claims 6, 8, 10, 12, 14, 16 and 18 would be considered allowable if made to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-306240 A in view of JP 2013-239967 A and/or JP 2016-165093 A.
A document copy of the Written Opinion of the International Searching Authority (ISA/237) is contained in the file record of the present U.S. non-provisional application, and the document copy provides factual findings with reasons that the claimed invention lacks inventive step (MPEP 2143, “Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.”) In accordance with the factual findings and reasons of lacking inventive step, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2016/0337099 A1) in view of Tarlazzi (US 2017/0201891 A1).
1. An environmental information acquisition method executed by an environmental information acquisition apparatus for acquiring a measurement result of a radio wave environment (Chai, FIG. 11), the method comprising: 
Tarlazzi, paras. [0048], [0063], “For each remote unit 202a-p, the OAM-SON unit 120 can store an indication of the pilot power levels from any neighboring cells in a two dimensional software array in memory. As the External Cell Relation table indicates which external cells 206a-d are neighboring cells detected by a given remote unit, the OAM-SON unit 120 can store an indication of the pilot power levels of both neighboring internal cells 204a-d and neighboring external cells 206a-c in the software array. […] For example, the OAM-SON unit 120 in the head-end unit 116 can generate the neighboring cell relation table, which indicates the pilot power levels of each internal and external detected by each remote unit in the DAS. The OAM-SON unit 120 can provide the neighboring cell relation table to the RAN element management system 100 via the common interface 902. Alternatively, the OAM-SON unit 120 can provide the neighboring cell relation table to the OAM-SON units 108a-b of the internal base stations 106a-b via the common interface 1002.” emphasis added.);
instructing the one or more base station apparatuses to measure the radio wave environment (Tarlazzi, paras. [0047], [0063], “In block 306 of FIG. 3, the measurement subsystem 118 and the OAM-SON unit 120 can determine relation information of neighboring cells for each remote unit in the DAS. Neighboring cells can include any cells with radio footprints that overlap with the coverage zone for a given remote unit. To determine the mapping, the OAM-SON unit 120 can set remote units with a given cell ID to detect over-the-air signals radiated by neighboring remote units. For example, for each internal cell ID, the OAM-SON unit 120 can set remote units associated with the internal cell ID to a radio-monitoring mode while remote units mapped to different internal cell IDs radiate downlink signals. In the example shown in FIG. 2, remote units 202a-b, 202e-f, associated with internal cell 204a, can be set to a radio monitoring mode while remote units 202c-d, 202g-h, and 202i-p are set to radiate signals. For each of the remote units 202a-b, 202e-f set to a radio monitoring mode, measurement subsystem 118 can ” emphasis added.); and 
acquiring the measurement result of the radio wave environment from the one or more base station apparatuses measuring the radio wave environment based on the software in multiple sections set across an area (Chai, para. [0355], “…The receiver 16 may be configured to receive, by using the second interface, measurement information reported by each of the n first base stations, where the measurement information is measurement results of m cells, and the m cells are served by any base station in the n first base stations, and m.gtoreq.1. The processor 17 may be configured to determine resource configuration information of the m cells according to the measurement information received by the receiver 16. The transmitter 15 is further configured to send, to each of the n first base stations by using the first interface, the resource configuration information of the m cells that is determined by the processor 17, so that each of the n first base stations performs configuration according to the resource configuration information of the m cells. Finally, the memory 18 may be configured to store software code of the measurement information, software code of resource coordination information of the m cells, software code of the first instruction information, software code of the second instruction information, and a software program for controlling the control node to complete the foregoing process, so that the processor 17 completes the foregoing process by executing the foregoing software program and invoking the foregoing software code.”)
Tarlazzi, paras. [0048], [0063], “For each remote unit 202a-p, the OAM-SON unit 120 can store an indication of the pilot power levels from any neighboring cells in a two dimensional software array in memory. As the External Cell Relation table indicates which external cells 206a-d are neighboring cells detected by a given remote unit, the OAM-SON unit 120 can store an indication of the pilot power levels of both neighboring internal cells 204a-d and neighboring external cells 206a-c in the software array. […] For example, the OAM-SON unit 120 in the head-end unit 116 can generate the neighboring cell relation table, which indicates the pilot power levels of each internal and external detected by each remote unit in the DAS. The OAM-SON unit 120 can provide the neighboring cell relation table to the RAN element management system 100 via the common interface 902. Alternatively, the OAM-SON unit 120 can provide the neighboring cell relation table to the OAM-SON units 108a-b of the internal base stations 106a-b via the common interface 1002.” emphasis added. Id.) The prior art disclosure and suggestions of Tarlazzi are for reasons of automatic self-configuration of a telecommunications network (Tarlazzi, para. [0002], “The disclosure relates generally to telecommunications and, more particularly (although not necessarily exclusively), to automatic self-configuration of a telecommunications network by determining the radio environment of the telecommunications network.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of automatic self-configuration of a telecommunications network.
7. An environmental information acquisition apparatus  (Chai, FIG. 11, Id.) comprising: 
Tarlazzi, paras. [0048], [0063], Id.); 
an instruction unit configured to instruct the one or more base station apparatuses to measure the radio wave environment (Tarlazzi, paras. [0047], [0063], Id.); and 
an acquisition unit configured to acquire the measurement result of the radio wave environment from the one or more base station apparatuses measuring the radio wave environment based on the software in multiple sections set across an area (Chai, para. [0355], Id.), 
wherein each of the distribution unit, the instruction unit and the acquisition unit is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuity or iii) a combination of computer executable instructions executed by at least one processor and at least one circuity (Chai, FIG. 11, Id. cf. Claim 1).
Chai et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Tarlazzi provides prior art disclosure and suggestions for the claimed invention, such as distribute software to one or more base station apparatuses measuring based on the software according to radio scheme a radio wave environment of each radio scheme (Tarlazzi, paras. [0048], [0063], Id.) The prior art disclosure and suggestions of Tarlazzi are for reasons of automatic self-configuration of a telecommunications network (Tarlazzi, para. [0002], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of automatic self-configuration of a telecommunications network.
13. An environmental information acquisition system (Chai, FIG. 19) comprising: 
Chai, FIG. 19, Id.); and 
an environmental information acquisition apparatus (Chai, FIG. 11, Id.) including: 
a distribution unit configured to distribute the software to the base station apparatus (Tarlazzi, paras. [0048], [0063], Id.), 
an instruction unit configured to instruct the one or more base station apparatuses to measure the radio wave environment (Tarlazzi, paras. [0047], [0063], Id.), and 
an acquisition unit configured to acquire the measurement result of the radio wave environment from the one or more base station apparatuses measuring the radio wave environment based on the software in multiple sections set across an area (Chai, para. [0355], Id. cf. Claim 1).
Chai et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Tarlazzi provides prior art disclosure and suggestions for the claimed invention, such as distribute the software to the base station apparatus (Tarlazzi, paras. [0048], [0063], Id.) The prior art disclosure and suggestions of Tarlazzi are for reasons of automatic self-configuration of a telecommunications network (Tarlazzi, para. [0002], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of automatic self-configuration of a telecommunications network.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:


Claims 3 and 5-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the section where the radio wave environment is not measured” (ll. 3-4) and “the section where the radio wave environment is not estimated” (l. 7), however there is insufficient antecedent basis for said limitations in the claim(s). Claims 9 and 15 are rejected for substantially the same reasons.
Claim 5 recites “the section where the radio wave environment is not measured” (ll. 3-5), however there is insufficient antecedent basis for said limitations in the claim(s). Claim 6 is dependent therefrom. Claims 11, 12, 17 and 18 are rejected for substantially the same reasons.
Claims 7-18 contain limitations that invoke 35 U.S.C. 112(f) directed to “a distribution unit configured to distribute” (claim 7, ll. 3-5), “an instruction unit configured to instruct” (claim 7, ll. 6-7), “an acquisition unit configured to acquire” (claim 7, ll. 8-10), “a generation unit configured to generate” (claim 8, ll. 6-8), “an estimation unit configured to estimate” (claim 9, ll. 3-5), “an assigning unit configured to assign” (claim 10, ll. 2-6), “an assigning unit configured to assign” (claim 11, ll. 2-6), “a distribution unit configured to distribute” (claim 13, ll. 6-7), “an instruction unit configured to instruct” (claim 13, ll. 8-9), “an acquisition unit configured to acquire” (claim 13, ll. 10-12), “a generation unit configured to generate” (claim 14, ll. 6-8), “an estimation unit configured to estimate” (claim 15, ll. 3-5), “an assigning unit configured to assign” (claim 16, ll. 3-7), and “an assigning unit configured to assign” (claim 17, ll. 3-7). However, the written description fails to disclose the corresponding structure, material, or acts for performing the 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If the applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, the applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, reference 37 CFR 1.75(d), MPEP 608.01(o) and 2181.
Claim Interpretation
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all means-plus-function interpretations set forth in this Office action:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in the present U.S. non-provisional application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element, also commonly referred to as a claim limitation, is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The . 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Abiri et al. (US 2004/0203727 A1) provides prior art disclosure considered as relevant to the claimed invention (Abiri, para. [0073], “Optimization engine 40 may comprise any suitable type of optimization engine known in the art. For example, a genetic algorithm may be used to find an optimal frequency allocation and radio parameters. The use of genetic algorithms in solving optimization problems is described, for instance, by Michalewicz in Genetic Algorithms+Data Structures=Evolution Programs (Springer, Berlin, 1996), and by Goldberg in The Design of Innovation: Lessons from and for Competent Genetic Algorithms (Kluwer, Boston, 2002). Both of these publications are incorporated herein by reference. Briefly, in order to optimize the frequency allocation and radio parameters in network 20, each transceiver 22 is represented by a group of "genes" corresponding, directly or indirectly, to the ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476